Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Examiner notes that Applicant has overcome all objections to the specification. 
Claim Rejections - 35 USC § 112
Examiner notes that Applicant has overcome all outstanding 112(b) and 112(d) rejections. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is directed towards an electrostatic chuck made of an aluminum nitride sintered body, wherein the aluminum nitride sintered body comprises aluminum nitride and a composite oxide formed along grain boundaries of the aluminum nitride, wherein the composite oxide comprises at least two rare earth metals which have a solid-solution relationship with each other, wherein the composite oxide comprises a collection area having a higher oxygen content than a surrounding area, and wherein the composite oxide is a nanocomposite oxide formed by a composite oxide powder having a nanometer-scale size.
The closest prior art is considered to be Yoshikawa et al. (US20070215840, hereinafter referred to as Yoshikawa). 
Yoshikawa is directed to a conductive channel formed of an (Sm, Ce)Al11O18 is interconnected in the grain boundaries of aluminum nitride (AlN) particles, thereby reducing temperature dependency of volume resistivity of AlN sintered body (see Yoshikawa at the Abstract). Yoshikawa discloses particles having an average diameter of 1 μm or less (see Yoshikawa at [0028]). Yoshikawa does not disclose the composite oxide comprises a collection area having a higher oxygen content than a surrounding area, therefore claim 1 avoids the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All other claims not specifically addressed contain allowable subject matter due to their dependence upon claim 1.
Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731